         Case 3:17-cv-03615-VC Document 209 Filed 02/27/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ILSA SARAVIA,                                     Case No. 17-cv-03615-VC
                Plaintiff,
                                                   ORDER GRANTING MOTION TO
        v.                                         WITHDRAW
 JEFFERSON B. SESSIONS, et al.,                    Re: Dkt. No. 206
                Defendants.



       Paige Austin’s motion to withdraw as counsel for Plaintiff Ilsa Saravia is granted. See

Dkt. No. 206.

       IT IS SO ORDERED.

Dated: February 27, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
